

116 S4335 IS: Fly Together Act
U.S. Senate
2020-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4335IN THE SENATE OF THE UNITED STATESJuly 28, 2020Ms. Klobuchar (for herself, Mr. Markey, Mr. Schumer, and Ms. Klobuchar)) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Transportation to establish a policy with respect to family seating on air transportation, and for other purposes.1.Short titleThis Act may be cited as the Fly Together Act.2.Policy on families flying with young children(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall establish a policy directing all air carriers providing scheduled passenger interstate or intrastate air transportation to establish policies that enable a child, who is age 13 or under on the date an applicable flight is scheduled to occur, to be seated in a seat adjacent to the seat of an accompanying family member over the age of 13, to the maximum extent practicable and at no additional cost, except when assignment to an adjacent seat would—(1)require an upgrade to—(A)another cabin class;(B)a seat with extra legroom; or(C)seat pitch for which additional payment is normally required; or(2)violate safety guidelines.(b)Statutory constructionNotwithstanding the requirement in subsection (a), nothing in this section may be construed to allow the Secretary to impose a significant change in the overall seating or boarding policy of an air carrier providing scheduled passenger interstate or intrastate air transportation that has an open or flexible seating policy in place that generally allows adjacent family seating as described in subsection (a).(c)Definition of air carrierIn this section, the term air carrier has the meaning given the term in section 40102(a) of title 49, United States Code.